Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1, 2, 5, 9–10, 13, 17–20 have been examined and rejected. 
Claims 3–4, 6–8, 11–12, and 14–16 are objected to.

Allowable Subject Matter
Claims 3–4, 6–8, 11–12, and 14–16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 17–20 are directed to non-statutory subject matter.  Claim 17 sets forth a “computer storage medium” However, the specification as originally filed defines the computer storage medium to “include an electrical connection having one or more wires, […] an optical fiber,” etc. which includes transitory propagating signals. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9–10, 13, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Marlow et al. (2014/0068654) and Dion et al. (2012/0158531).
Regarding claims 1, 9, and 17, Marlow discloses:
A computer-implemented method, comprising: 
receiving a query (Marlow, ¶ [0093], “when a user accesses a mobile application 602 on his or her mobile device (such as an iPhone or iPad), the application may issue a query to the social graph for consumption stories of the friend whose account is associated with the mobile device”) including a plurality of query items (Marlow, ¶ [0291], “user 101 may simply push the icon of his personalized queue to being watching content recommended by social networking system 160.”) associated with a plurality of target dimensions of a data entry;  (Marlow, ¶ [0232], “In some embodiments, social networking system 160 may detect the requested recommendation using, for example, social TV dongle 810 and proceed to query social graph 300 for information about the users. The information may include, for example, what the users are doing, posts of the users, likes of the users, mutual friends of the users, posts or likes by mutual friends of the users, programming guides of mutual friends of the users, etc. This information may then be used to determine content to include in playlist 2510. As a specific example, if the users and their mutual friends have recently discussed the topic "weddings" on social networking system 160, then playlist 2510 may include TV shows or movies about weddings.”)
(Marlow, ¶ [0234], “social networking system 160 may first query social graph 300 to determine social coefficients of programs for an individual user 101. In some embodiments, this may involve determining social coefficients of all available content in social networking system 160.”) the plurality of target dimensions, (Marlow, ¶ [0291], “The content in the personalized queue may be a playlist that automatically plays the content sequentially without the user having to interact with mobile device 840, TV 830, or social TV dongle 810.”) at least one of the plurality of data subsets including data entries corresponding to at least one of the plurality of target dimensions; (Marlow, ¶ [0291], “an "ADD TO QUEUE" indication may be available to user 101 in, for example, SPG 3110. This indication may allow user 101 to quickly place a program into his personalized queue.”)
in response to determining that the at least two of the plurality of data subsets are needed to cover the plurality of target dimensions, (Marlow, ¶ [0254], “consider a scenario where a first user has liked the program "Garage Talk" in the past. Social networking system 160 may query social graph 300 in order to determine other users or friends of the first user who have also liked "Garage Talk." For example, social networking system 160 may determine that Friend A and User B also liked "Garage Talk." Social networking system 160 may then query social graph 300 for other shows liked by the other users or friends who also liked "Garage Talk." For example, social networking system 160 may determine that Friend A and User B, who liked "Garage Talk," also liked the shows "Shop Journal" and "Cars Galore." Social networking system 160 may then recommend "Shop Journal" and "Cars Galore" to the first user. If, for example, Friend A liked "Shop Journal" and User B (who is not a friend of the first user) liked "Cars Galore," then "Shop Journal" may appear higher in playlist 2510 than "Shop Journal."”, ¶ [0291], “friends 101a-e of user 101 may suggest programs into the personalized queue of user 101.”)

In a similar field of endeavor Dion teaches:
decomposing the query (Dion, ¶ [0345], “client devices may be used to control the overall entertainment system and/or access features of the MyTouchTunes services, social networking site, etc.,”, ¶ [0139], “A list of songs selected for play is maintained within each queue 173, 175.”, ¶ [0345], “client devices may be used to control the overall entertainment system and/or access features of the MyTouchTunes services, social networking site, etc. FIGS. 44A-44F are exemplary screenshots that illustrate searching for, selecting, and playing music on a jukebox using an interface provided to a client device in accordance with an exemplary embodiment”) into a plurality of subqueries (Dion, ¶ [0287], “Communications may be bidirectional, thus allowing operators to directly instruct and/or query jukeboxes of interest regarding management features and/or alerts and/or notifications. The features described below may be used alone or in various combinations to allow operators, authorized users, and/or proprietors to focus on particular jukeboxes in need of attention, thus saving time and money, while also increasing the up-time, reliability, and overall appeal of jukeboxes.”), each of the plurality of subqueries having at least one of the plurality of query items; (Dion, ¶ [0288], “each jukebox may gather and/or monitor information in which an operator would be interested, potentially proactively sending this information to the operator. A notification mechanism may send messages (e.g., via email, SMS, or other suitable format) to the operator automatically when predetermined thresholds are exceeded. These predetermined thresholds may be set by the operator, may be preconfigured, etc.”) and 
(Dion, ¶ [0139], “A list of songs selected for play is maintained within each queue 173, 175.”, ¶ [0345], “client devices may be used to control the overall entertainment system and/or access features of the MyTouchTunes services, social networking site, etc. FIGS. 44A-44F are exemplary screenshots that illustrate searching for, selecting, and playing music on a jukebox using an interface provided to a client device in accordance with an exemplary embodiment”) by analyzing a data entry in the plurality of data subsets (Dion, Figs. 44E & 44F, ¶ [0347], “Details of the queuing are provided above, and a repetition o the same will not be repeated herein. Once the play button 4422 or the play now button 4424 has been pressed, the song is queued for play, as appropriate, assuming the user has sufficient credits. The user may be returned to the "main screen." However, a confirmation message may appear in status area 4426 indicating, in this case, a successful queuing of the message.”, ¶ [0345], “client devices may be used to control the overall entertainment system and/or access features of the MyTouchTunes services, social networking site, etc. FIGS. 44A-44F are exemplary screenshots that illustrate searching for, selecting, and playing music on a jukebox using an interface provided to a client device in accordance with an exemplary embodiment”) that is corresponding to a target dimension associated with the at least one query item in each of the plurality of subqueries. (Dion, Figs. 44E & 44F, ¶ [0347], “Details of the queuing are provided above, and a repetition o the same will not be repeated herein. Once the play button 4422 or the play now button 4424 has been pressed, the song is queued for play, as appropriate, assuming the user has sufficient credits. The user may be returned to the "main screen." However, a confirmation message may appear in status area 4426 indicating, in this case, a successful queuing of the message.”, ¶ [0345], “client devices may be used to control the overall entertainment system and/or access features of the MyTouchTunes services, social networking site, etc. FIGS. 44A-44F are exemplary screenshots that illustrate searching for, selecting, and playing music on a jukebox using an interface provided to a client device in accordance with an exemplary embodiment”)


Regarding claims 2, 10, and 18, the combination of Marlow and Dion teaches:
The method of claim 1, wherein decomposing the query into the plurality of subqueries comprises: determining correlations between respective pairs of query items among the plurality of query items; (Dion, ¶ [0130], “the establishment has three zones 121, 123, 125. Each zone is equipped with its own set of speakers 127, 129, 131, which are operably connected to the jukebox 133. Different music may be played simultaneously in all three zones 121, 123, 125 and all the music may be played from a single jukebox 133.”, ¶ [0131], “the user may elect to have a song played in more than one of the zones 121, 123, 125 simultaneously”, ¶ [0135], “there are also one or more "dummy" terminals 137, 139 located throughout the establishment. An exemplary illustrative dummy terminal could use X-server technology. These terminals 137, 139, which may be stand alone devices or may be provided as part of the interface on a gaming machine or other suitable device with a digital display, allow selection of songs from the jukebox 133 for the zone in which they are located (or possibly other zones). These terminals 137, 139 duplicate the zone restrictions imposed on the main jukebox interface and selection criteria. The terminals 137, 139 may be restricted to only allowing selection of music for play in the zone where each respective terminal is located, or they may allow selection for play in one or more different zones.”) determining associations of the plurality of target dimensions based on the target dimensions corresponding to the respective data subsets and the correlations; (Marlow, ¶ [0291], “The content in the personalized queue may be a playlist that automatically plays the content sequentially without the user having to interact with mobile device 840, TV 830, or social TV dongle 810.”, Dion, ¶ [0161], “If it is over, step S1906 removes it from the queue, and the next song is played in step S1908.”) and decomposing, based on the determined associations, the query into the plurality of subqueries such that target dimensions corresponding to a subquery having one or more of the plurality of query items are determined as having an association. (Dion, Figs. 44E & 44F, ¶ [0347], “Details of the queuing are provided above, and a repetition o the same will not be repeated herein. Once the play button 4422 or the play now button 4424 has been pressed, the song is queued for play, as appropriate, assuming the user has sufficient credits. The user may be returned to the "main screen." However, a confirmation message may appear in status area 4426 indicating, in this case, a successful queuing of the message.”, ¶ [0345], “client devices may be used to control the overall entertainment system and/or access features of the MyTouchTunes services, social networking site, etc. FIGS. 44A-44F are exemplary screenshots that illustrate searching for, selecting, and playing music on a jukebox using an interface provided to a client device in accordance with an exemplary embodiment”)

Regarding claims 5, 13, and 19, the combination of Marlow and Dion teaches:
The method of claim 1, further comprising: creating a plurality of candidate data subsets from a source data set (Marlow, ¶ [0291], “user 101 may simply push the icon of his personalized queue to being watching content recommended by social networking system 160.”) based on a predetermined coverage rate for combinations of source dimensions of the source data set, (Marlow, ¶ [0291], “The content in the personalized queue may be a playlist that automatically plays the content sequentially without the user having to interact with mobile device 840, TV 830, or social TV dongle 810.”) each of the plurality of candidate data subsets covering at least two of the source dimensions; (Marlow, ¶ [0291], “an "ADD TO QUEUE" indication may be available to user 101 in, for example, SPG 3110. This indication may allow user 101 to quickly place a program into his personalized queue.”) combining at least two of the plurality of candidate data subsets into a combined candidate data subset such that the combined candidate data subset covers source dimensions of the at least two candidate data subsets; (Dion, ¶ [0130], “the establishment has three zones 121, 123, 125. Each zone is equipped with its own set of speakers 127, 129, 131, which are operably connected to the jukebox 133. Different music may be played simultaneously in all three zones 121, 123, 125 and all the music may be played from a single jukebox 133.”, ¶ [0131], “the user may elect to have a song played in more than one of the zones 121, 123, 125 simultaneously”, ¶ [0135], “there are also one or more "dummy" terminals 137, 139 located throughout the establishment. An exemplary illustrative dummy terminal could use X-server technology. These terminals 137, 139, which may be stand alone devices or may be provided as part of the interface on a gaming machine or other suitable device with a digital display, allow selection of songs from the jukebox 133 for the zone in which they are located (or possibly other zones). These terminals 137, 139 duplicate the zone restrictions imposed on the main jukebox interface and selection criteria. The terminals 137, 139 may be restricted to only allowing selection of music for play in the zone where each respective terminal is located, or they may allow selection for play in one or more different zones.”)  identifying, from the plurality of candidate data subsets, a candidate data subset with source dimensions covered by the combined candidate data subset; (Marlow, ¶ [0291], “The content in the personalized queue may be a playlist that automatically plays the content sequentially without the user having to interact with mobile device 840, TV 830, or social TV dongle 810.”, Dion, ¶ [0161], “If it is over, step S1906 removes it from the queue, and the next song is played in step S1908.”)  and determining the plurality of data subsets based on remaining candidate data subsets other than the identified candidate data subset. (Dion, Figs. 44E & 44F, ¶ [0347], “Details of the queuing are provided above, and a repetition o the same will not be repeated herein. Once the play button 4422 or the play now button 4424 has been pressed, the song is queued for play, as appropriate, assuming the user has sufficient credits. The user may be returned to the "main screen." However, a confirmation message may appear in status area 4426 indicating, in this case, a successful queuing of the message.”, ¶ [0345], “client devices may be used to control the overall entertainment system and/or access features of the MyTouchTunes services, social networking site, etc. FIGS. 44A-44F are exemplary screenshots that illustrate searching for, selecting, and playing music on a jukebox using an interface provided to a client device in accordance with an exemplary embodiment”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/
Primary Examiner, Art Unit 2426